Dear Shareholder: Your Board of Directors and management of Zarlink Semiconductor Inc. cordially invite you to attend the Company’s 2011 Annual General Meeting of Shareholders. The meeting will take place at the head offices of the Company, 400March Road, Ottawa, Ontario,Canada, at 9:30a.m. on Wednesday, July27,2011. Related to this, you will find enclosed the Company’s annual report, notice of meeting, management proxy circular and YELLOW form of proxy for the meeting. It is important that all shareholders be represented at the meeting. Please take a moment to complete, date and sign the enclosed YELLOW form of proxy, and return it as instructed, or follow the instructions included with the form of proxy to vote by telephone, facsimile transmission or over the Internet. Please refer to my Chairman’s letter and the President’s letter in the annual report for our detailed comments on the state of the Company’s business. We look forward to seeing you at the meeting. Yours truly, Dr. Adam Chowaniec Chairperson of the Board of Directors Your vote is extremely important. Submit your YELLOW proxy today. Notice of Annual Meeting of Shareholders Notice is hereby given that the Annual Meeting of Shareholders of Zarlink Semiconductor Inc. (the “Company”) will be held at the head offices of the Company, 400March Road, Ottawa, Ontario,Canada,on Wednesday, July 27, 2011, at 9:30a.m. (the “Meeting”), for the following purposes: 1. to receive the consolidated financial statements of Zarlink Semiconductor Inc. prepared in accordance with United States generally accepted accounting principles for the fiscal year ended March 25, 2011 and the Auditors’ Reports thereon; 2. to elect directors; 3. to appoint auditors; and 4. to transact such further or other business as may properly come before the meeting or any adjournment or adjournments thereof. A management proxy circular (the “Circular”) providing additional information relating to the matters to be dealt with at the Meeting and a YELLOW form of proxy (the “Form of Proxy”) prepared in respect of the Meeting accompany this notice. In order to be represented by proxy at the Meeting, registered shareholders of the Company must complete, date and sign the Form of Proxy, or other appropriate form of proxy and, in either case, (i)deliver the completed proxy to the Company’s transfer agent, Computershare Investor Services Inc., 100University Avenue, 9thFloor, Toronto, Ontario, Canada M5J2Y1 in the addressed prepaid envelope enclosed; or (ii)submit the completed proxy to Computershare Investor Services Inc., facsimile number (416)263-9524 or 1-866-249-7775, by no later than 9:30a.m. on Monday, July 25, 2011 or, if such meeting is adjourned, at the latest 48hours prior to the adjourned meeting, excluding Saturdays, Sundays and statutory holidays. Registered shareholders of the Company may also vote by telephone or over the Internet. Instructions on how to vote by telephone or over the Internet are provided in the Circular and Form of Proxy. Non-registered shareholders of the Company should follow the instructions on how to complete their voting instruction form or form of proxy or contact their broker, trustee, financial institution or other nominee for instructions. If you are a non-registered shareholder of the Company, you can only vote your shares in person at the Meeting if you appoint yourself proxy holder by printing your name in the space provided on the Voting Instruction Form or Form of Proxy provided to you and submitting it prior to the proxy deposit deadline. Ottawa, Ontario, June 3, 2011. BY ORDER OF THE BOARD OF DIRECTORS Renato Pontello Corporate Secretary MANAGEMENT PROXY CIRCULAR TABLE OF CONTENTS MANAGEMENT PROXY CIRCULAR 1 SOLICITATION OF PROXIES 1 VOTING SHARES AND PRINCIPAL HOLDERS THEREOF 1 VOTING INFORMATION 2 CONSOLIDATED FINANCIAL STATEMENTS AND AUDITORS’ REPORTS 5 ELECTION OF DIRECTORS 6 APPOINTMENT OF AUDITORS 10 EXECUTIVE COMPENSATION 11 COMPENSATION OF DIRECTORS 31 EQUITY COMPENSATION PLAN INFORMATION 34 INDEBTEDNESS OF DIRECTORS, EXECUTIVE OFFICERS AND SENIOR OFFICERS 35 DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE 35 STATEMENT OF CORPORATE GOVERNANCE PRACTICES 35 AUDIT COMMITTEE DISCLOSURE 36 AUDIT AND OTHER FEES 37 PERFORMANCE GRAPH 37 NORMAL COURSE ISSUER BIDS 38 SHAREHOLDERS’ PROPOSALS 38 OTHER MATTERS 39 ADDITIONAL INFORMATION 39 DIRECTORS’ APPROVAL 39 SCHEDULE “A”
